Case 1:18-mc-00656-JEJ Document 3 Filed 11/14/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

1
i
i
j

Everest Reinsurance Company,
Case No.:
Petitioner,

V.

Pennsylvania National Mutual Casualty
Insurance Company,

Respondent.
CERTIFICATION OF
JOSEPH J. SCHIAVONE

Pursuant to 28 U.S.C. § 1746, I, JOSEPH J. SCHIAVONE, hereby certify
that:

1. [ama partner of the law firm of Saiber LLC, attorneys for Petitioner
Everest Reinsurance Company (“Everest”). As such, I am fully familiar with the
facts and procedural circumstances contained herein. I make this Certification in
support of Everest’s Petition to Compel Existing Arbitration and to Stay
Subsequent Arbitration (the “Petition”’).

2. Exhibit A in support of the Petition is a set of pertinent excerpts from
the First Excess of Loss Reinsurance Contract issued to Pennsylvania National
Mutual Casualty Insurance Company, effective January 1, 1996.

3. Exhibit B in support of the Petition is a petition to confirm an
Case 1:18-mc-00656-JEJ Document 3 Filed 11/14/18 Page 2 of 3

arbitration award filed in Pennsylvania National Mutual Casualty Insurance Co. v.

New England Reinsurance Corp. and Hartford Fire Insurance Co., No. 1:18-mce-

 

00278 (M.D. Pa. 2018).

4. Exhibit C in support of the Petition is a letter, dated May 3, 2018,
filed in Pennsylvania National Mutual Casualty Insurance Co. v. New England
Reinsurance Corp. and Hartford Fire Insurance Co., No. 1:18-mc-00278 (M.D. Pa.
2018).

5. Exhibit D in support of the Petition is an Order entered in
Pennsylvania National Mutual Casualty Insurance Co. v. New _ England
Reinsurance Corp. and Hartford Fire Insurance Co., No. 1:18-mc-00278 (M.D. Pa.
2018).

6. Exhibit E in support of the Petition is a letter, dated May 16, 2018,
from Richard P. Regan, Esq., counsel to Pennsylvania National Mutual Casualty
Insurance Company, to Stephen H. Martin of Everest Global Services.

7. Exhibit F in support of the Petition is a letter (without Exhibits), dated
July 27, 2018, from Joseph J. Schiavone, Esq. to Daniel E. Schmidt, Esq.; Spiro K.
Bantis, Esq.; and Howard D. Denbin, Esq. with copies to Richard P. Regan, Esq.
and Lloyd A. Gura, Esq., counsel to New England Reinsurance Corporation and
Hartford Fire Insurance Company.

8. Exhibit G in support of the Petition is a letter, dated July 27, 2018,
Case 1:18-mc-00656-JEJ Document 3 Filed 11/14/18 Page 3 of 3

from Joseph J. Schiavone, Esq. to Richard P. Regan, Esq.

9. Exhibit H in support of the Petition is a letter, dated August 3, 2018,
from Richard P. Regan, Esq. to Daniel E. Schmidt, Esq.; Spiro K. Bantis, Esq.; and
Howard D. Denbin, Esq. with copies to Lloyd A. Gura, Esq.; Robert Tomilson,
Esq.; Joseph J. Schiavone, Esq.; and Jeffrey S. Leonard, Esq.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 14, 2018

oo Ch pA po
om J. SCHIAVONE
01342542.DOCX

 
